Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri (US 20110252346) in view of Satish (US 20160259859).

Regarding claim 1 Chaudhri teach an application icon moving method (fig. 6A-6E), comprising: 
receiving an application icon moving instruction triggered by a user in a first area of a display interface of a terminal (fig. 5B, [0220] In FIG. 5B, the device detects a request to move a respective selectable user interface object to an edge of the screen. In this example, the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface (e.g., to contact position 5016-b on the touch screen 112, as illustrated in FIG. 5C). In FIG. 5C, the action icon 5002-13 is moved to the edge of the display (e.g., touch 
displaying an application icon selection menu on the display interface based on the application icon moving instruction (Fig. 5B), 
wherein the application icon selection menu comprises icon symbols of all applications installed on the terminal (Fig. 5B shows icon selection menu with  icon symbols); 
receiving a selection instruction for an icon symbol of a specified application in the application icon selection menu from the user (fig. 5B [0220] the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface); and 
moving the specified application icon to the first area based on the selection instruction ([0033] The one or more programs include instructions for: displaying a plurality of icons on the display in a first arrangement; detecting an input that corresponds to a request to move a first icon in the plurality of icons from a first position on the display to a second position on the display; and in response to detecting the input: moving the first icon from the first position to the second position also [0220] In FIG. 5B, the device detects a request to move a respective selectable user interface object to an edge of the screen. In this example, the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, i.e. specific icon, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface (e.g., to contact position 5016-b on 

wherein said displaying an application icon selection menu on the display interface comprises:
 comparing an overall size m of the icon symbols of all the application installed on the terminal with a size t of a reference sub-menu (fig. 9A, item 910 change a size of … based on a distance from the first location to a location of the second icon, item 912 size of the … based … type of the second icon, also see [0071]) in response to that a display size of the icon symbol of each application is set as a preset visual size (fig. 9A, second icon … a default size), 
wherein the size of the reference sub-menu is smaller (fig. 5UU, all O, R S, M samller than Games icon) than or equal to a size of the display interface, and the preset visual size is smaller than a size of the application icon (fig. 5UU, all O, R S, M samller than Games icon); 
establishing the application icon selection menu in response to that the overall size m meets the following condition: n*t<m<(n+1)*t, wherein the application icon selection menu comprises n+1 sub-menus, the size of each sub-menu is equal to the size of the reference sub-menu, the icon symbols of all the applications installed on the terminal are sequentially arranged in the n+1 sub- menus, and the n is an integer more than (fig. 5UU, item 5138 satisfy this equation), and 
displaying the first sub-menu in the application icon selection menus on the display interface, and switching the sub-menu displayed on the display interface after receiving a sub-menu switching instruction (fig. 5SS to 5UU).

Chaudhri does not expressly teach the application icon selection menu is displayed in a form of a transparent popup window.
However Satish teach the application icon selection menu is displayed in a form of a transparent popup window ([00159] fig. 10, the electronic device 100 may display data clusters applicable to an application on a transparent popup window).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine  Chaudhri in light of Satish teaching so that it may include the application icon selection menu is displayed in a form of a transparent popup window.
The motivation is to provide a mechanism for filtering content in an electronic device based on user intent.

Claims 2-3 canceled.

Regarding claim 4 Chaudhri teach wherein said moving the specific application icon to the first area based on the selection instruction comprises: 
detecting whether any application icon exists in the first area based on the selection instruction (fig. 5D item 5016-b see [0220]); 
moving the certain application icon (fig. 5D, Racing icon) to the first area in a case that no application icon exists in the first area (fig. 5D Empty Folder see [0222]); and 

sequentially moving the application icons existing in the first area and an adjacent area after the first area backwards and moving the certain application icon to the first area.

Regarding claim 5 Chaudhri teach displaying sort triggering information after displaying the application icon selection menu, wherein the sort triggering information comprises at least two sort order options; 
receiving a sort order selection instruction triggered by a selection operation  of a user on a certain sort order option (Fig. 5UU after user moved S in the left most space); 
sorting icon symbols of applications in the application icon selection menu based on a sort order corresponding to the certain sort order option (fig. 5TT, icons are sorted in a certain order like O R S); and displaying the sorted icon symbols of the applications in the application icon selection menu (Fig. 5TT).

Regarding claim 6 Chaudhri teach herein the icon symbol of the application is a thumbnail of the application icon (Fig. 5U, Solitaire, Racing etc ) or an application name corresponding to the application icon.

claim 7 Chaudhri teach wherein the application icon moving instruction is an instruction triggered by a long-press operation on the first area, and the long-press operation is a press with a duration longer than a preset duration ([0229] FIG. 5M, the device detects a contact (e.g., 5040-a) at a location on the touch-sensitive surface (e.g., touch screen 112) that corresponds to a location of a first action icon (e.g., the solitaire application icon 5002-4) on the display (e.g., touch screen 112) and detects subsequent movement of the contact (e.g., from a first location 5040-a in FIG. 5M to a second location 5040-b in FIG. 5N on the touch screen 112) that corresponds to movement of the first action icon 5002-4 onto the second action icon 5002-13, as illustrated in FIG. 5N); or 
the application icon moving instruction is an instruction triggered by a force touch operation on the first area, and the force touch operation is a touch with a pressure greater than a preset pressure.

Regarding claim 8 Chaudhri teach a terminal (fig. 2) comprising:
a processor (fig.3, CPU); and
memory (fig.3, item 370) storing an instruction executable by the processor ([0008] Executable instructions for performing these functions may be included in a computer readable storage medium or other computer program product configured for execution by one or more processors);
The other limitations are similar to the limitations of claim 1 so rejected same way.
Claims 9-11 canceled.

claim 11 limitations are similar to the limitations of claim 4 so rejected same way.
Regarding claim 12 limitations are similar to the limitations of claim 5 so rejected same way.
Regarding claim 13 limitations are similar to the limitations of claim 6 so rejected same way.
Regarding claim 14 limitations are similar to the limitations of claim 7 so rejected same way.

Claim 15 is canceled.

Regarding claim 16 limitations are similar to the limitations of claim 1 so rejected same way.
Regarding claim 19 limitations are similar to the limitations of claim 4 so rejected same way.

Regarding claim 20 limitations are similar to the limitations of claim 5 so rejected same way.

Regarding claim 21 Chaudhri teach wherein: the mobile terminal comprises a display screen having the display interface; the mobile terminal is configured to, through a selection operation on the application icon selection menu, reduce page-flipping actions and improve efficiency in moving the application icon for a user (fig. 5O teach by 
in a case that the application icon selection menu is displayed on a single page of the display interface, the user does not need to flip the page (fig. 5OOO).

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 
Applicant argues: Applicant argues Chaudhri does not teach “displaying an application icon selection menu on the display interface based on the application icon moving instruction, wherein the application icon selection menu comprises icon symbols of all applications installed on the terminal, and the application icon selection menu is displayed in the form of a transparent popup window; 
moving the specified application icon to the first area based on the selection instruction; 
wherein the displaying an application icon selection menu on the display interface comprises: 
comparing an overall size m of the symbols of all the icon applications installed on the terminal with a size t of a reference sub-menu in response to that a display size of the icon symbol of each application is set as a preset visual size, wherein the size of the reference sub-menu is smaller than or equal to a size of the display interface, and the preset visual size is smaller than a size of the application icon; 
establishing the application icon selection menu in response to that the overall size m meets the following condition: n *t*t, wherein the application icon selection menu 
displaying the first sub-menu in the application icon selection menus on the display interface, and switch the sub-menu displayed on the display interface after receiving a sub-menu switching instruction”.

Office responds: The office respectfully disagrees. Chaudhri teach displaying an application icon selection menu on the display interface based on the application icon moving instruction in Fig. 5B, 
wherein the application icon selection menu comprises icon symbols of all applications installed on the terminal in Fig. 5B shows icon selection menu with  icon symbols; 
receiving a selection instruction for an icon symbol of a specified application in the application icon selection menu from the user in fig. 5B [0220] the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a "racing" action icon 5002-13, and subsequent movement 5018 of the contact to the edge of the touch-sensitive surface; and 
moving the specified application icon to the first area based on the selection instruction in [0033] The one or more programs include instructions for: displaying a plurality of icons on the display in a first arrangement; detecting an input that corresponds to a request to move a first icon in the plurality of icons from a first position 

wherein said displaying an application icon selection menu on the display interface comprises:
 comparing an overall size m of the icon symbols of all the application installed on the terminal with a size t of a reference sub-menu  in fig. 9A, item 910 change a size of … based on a distance from the first location to a location of the second icon, item 912 size of the … based … type of the second icon, also see [0071], in response to that a display size of the icon symbol of each application is set as a preset visual size (fig. 9A, second icon … a default size, 
wherein the size of the reference sub-menu is smaller in fig. 5UU, all O, R S, M samller than Games icon, than or equal to a size of the display interface, and the preset visual size is smaller than a size of the application icon  in fig. 5UU, all O, R S, M samller than Games icon; 
establishing the application icon selection menu in response to that the overall size m meets the following condition: n*t<m<(n+1)*t, wherein the application icon selection menu comprises n+1 sub-menus, the size of each sub-menu is equal to the size of the reference sub-menu, the icon symbols of all the applications installed on the terminal are sequentially arranged in the n+1 sub- menus, and the n is an integer more than  in fig. 5UU, item 5138 satisfy this equation, and 
displaying the first sub-menu in the application icon selection menus on the display interface, and switching the sub-menu displayed on the display interface after receiving a sub-menu switching instruction in fig. 5SS to 5UU.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bamba US 20080215978.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625